Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
November 16, 2018, by and between Dr. Vipin K. Garg (“Garg”) and Altimmune,
Inc., a Delaware corporation (“Altimmune”).

WHEREAS, the Board of Directors of Altimmune (the “Board”) desires to employ
Garg, and Garg desires to be employed by Altimmune pursuant to the terms and
conditions set forth in this Agreement;

WHEREAS, Garg acknowledges that, in executing this Agreement, he has had a
reasonable opportunity to seek the advice of independent legal and tax counsel,
and has read and understood all of the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1.    Titles, Duties and Responsibilities.

(a)    Title and Duties. During the Employment Period (as defined in Section 2
below), Garg shall serve as President and Chief Executive Officer of Altimmune
and shall have such duties, responsibilities and authority commensurate with
such position, and such additional duties and responsibilities commensurate with
such position as shall be determined from time to time by the Board. During the
Employment Period, subject to the requirements of any applicable law (including,
without limitation, any rules or regulations of any exchange on which the common
stock of Altimmune is then listed or traded), Altimmune agrees to use its best
efforts to cause Garg to be nominated for election (or re-election) at each
annual meeting at which the class of directors of which Garg is a part is
subject to election (or re-election). If requested, Garg shall also serve
without additional compensation in such other offices of Altimmune or its
subsidiaries or affiliates to which he may be elected or appointed.

(b)    Reporting Responsibilities. Garg shall report directly to the Board.

(c)    Conflicts of Interest and Compliance with Laws. Except as specifically
set forth in this Section 1(c), during the Employment Period, Garg shall devote
his entire time, attention, energies and business efforts to the affairs of
Altimmune. Except as set forth below, during the Employment Period, Garg shall
not, without the prior written consent of the Board (x) engage, directly or
indirectly, in any other business activity that materially interferes with his
duties as set forth in this Agreement and/or that creates a conflict of
interest, (y) act as a proprietor, partner, director, officer, executive,
consultant, advisor, agent, representative or any other capacity of any entity
other than Altimmune and its divisions, subsidiaries and other affiliated
entities, regardless of whether such activity is for gain, profit or other
pecuniary advantage, or (z) allow or cause Altimmune to participate in any
transaction with Garg, any of his relatives (other than as employees of
Altimmune), or any entity in which Garg or any of his relatives has an interest.
Garg further agrees that he shall not knowingly take any action, or authorize
the taking of any action, that contravenes any applicable federal, state,
municipal or other political subdivision ordinance, statute or rule, regulation
or order of any jurisdiction. Garg agrees to



--------------------------------------------------------------------------------

immediately disclose to the Board any relationship, action or activity that may
potentially be subject to the provisions of this Section 1(c). Notwithstanding
any restrictions contained in this Section 1(c), it is expressly understood and
agreed that Garg may serve on up to two boards of directors with the advance
consent of the Board, for so long as such service does not materially interfere
with the performance of his duties and responsibilities hereunder or does not
give rise to a conflict of interest.

2.    Employment Term. Garg’s employment with Altimmune under this Agreement
shall begin on November 30, 2018 (the “Effective Date”) and shall continue until
terminated pursuant to Section 6 hereof (the “Employment Period”). Garg’s
employment with Altimmune is “at-will” and shall continue only so long as
mutually agreeable to Garg and Altimmune, in each case subject to Section 6
hereof.

3.    Salary, Bonus and Other Compensation. During the Employment Period,
Altimmune shall provide the following salary, bonus and other compensation to
Garg:

(a)    Base Compensation. Altimmune shall pay Garg an initial annual base salary
of Five Hundred Thousand Dollars ($500,000) per annum (“Base Salary”), payable
in substantially equal installments in accordance with Altimmune’s normal
payroll practices. Garg’s compensation shall be evaluated and adjusted by the
Compensation Committee of the Board (the “Committee”) on at least an annual
basis, provided that in no event shall Garg’s Base Salary be reduced while this
Agreement is in effect.

(b)    Annual Bonus. In addition to the Base Salary, during each year of the
Employment Period commencing on or after January 1, 2019, Garg will be eligible
for an annual cash bonus (“Annual Bonus”) with a target award equal to
fifty-five percent (55%) of the Base Salary. The Annual Bonus will be subject to
all of the terms and conditions of the applicable bonus plan. The actual Annual
Bonus payouts will be based on achievement of the individual and/or Altimmune
performance criteria established for the applicable fiscal year by the Committee
in its sole and absolute discretion. Garg must be actively employed on December
31st of the applicable fiscal year to be eligible for an Annual Bonus payment.
The Annual Bonus shall be paid no later than the March 15th of the fiscal year
immediately following the fiscal year in which such Annual Bonus was earned.

(c)    Signing Bonus. Subject to Garg’s commencement of employment on the
Effective Date, Altimmune shall pay Garg a lump sum cash bonus of $100,000 (the
“Signing Bonus”), payable on the first payroll date following the Effective
Date. If Garg’s employment with Altimmune is terminated for any reason prior to
the payment of the Signing Bonus, Garg will not be eligible to receive the
Signing Bonus. If Garg’s employment with Altimmune terminates for any reason
other than by Altimmune without Cause (as defined below) or by reason of Garg’s
resignation for Good Reason (as defined below), in each case, on or prior to the
12-month anniversary of the Effective Date, then not later than the 60th day
following the date of termination of Garg’s employment, Garg shall repay to
Altimmune the full Signing Bonus.

 

2



--------------------------------------------------------------------------------

(d)    Sign-On Equity Awards.

(i)    Sign-On Incentive Option. As soon as reasonably practicable following the
Effective Date, but in no event later than thirty (30) days following the
Effective Date, and subject to the approval of the Committee, Altimmune shall
grant Garg an option to purchase a number shares of Altimmune’s common stock
with an aggregate value of $400,000 on the date of grant (the “Sign-On Incentive
Option”) under the Altimmune, Inc. 2017 Omnibus Incentive Plan (the “2017
Plan”). The exercise price of the Sign-On Incentive Option shall be equal to the
Fair Market Value (as defined in the 2017 Plan) of a share of Altimmune’s common
stock on the grant date. The Sign-On Incentive Option will be an “incentive
stock option” to the extent permitted under the Internal Revenue Code of 1986,
as amended (the “Code”). One hundred percent (100%) of the Sign-On Incentive
Option shall be unvested and unexercisable as of the grant date. On the first
anniversary of the Effective Date, twenty-five percent (25%) of the unvested
portion of the Sign-On Incentive Option shall vest and become exercisable, and
the aggregate remaining unvested portion of the Sign-On Incentive Option shall
vest and become exercisable in substantially equal monthly installments over the
thirty-six (36) month period commencing on January 1, 2020, subject to Garg’s
continued employment with Altimmune on each applicable vesting date. The Sign-On
Incentive Option will be governed by the terms and conditions of the 2017 Plan
and the stock option agreement approved by the Committee to evidence the grant
of the Sign-On Incentive Option.

(ii)    Sign-On Nonqualified Option. As soon as reasonably practicable following
the Effective Date, but in no event later than thirty (30) days following the
Effective Date, and subject to the approval of the Committee, Altimmune shall
grant Garg an option to purchase a number shares of Altimmune’s common stock
(the “Sign-On Nonqualified Option”) such that the total number of shares of
Altimmune’s common stock subject to the Sign-On Incentive Option and the Sign-On
Nonqualified Option granted pursuant to Sections 3(d)(i) and 3(d)(ii) hereof,
respectively, equals 322,907 in the aggregate. The Sign-On Nonqualified Options
will be granted pursuant to Altimmune’s employment commencement inducement plan
(the “Inducement Plan”) which is expected to be adopted no later than the
Effective Date. The exercise price of the Sign-On Nonqualified Option shall be
equal to the Fair Market Value (as defined in the Inducement Plan) of a share of
Altimmune’s common stock on the grant date. One hundred percent (100%) of the
Sign-On Nonqualified Option shall be unvested and unexercisable as of the grant
date. On the first anniversary of the Effective Date, twenty-five percent (25%)
of the unvested portion of the Sign-On Nonqualified Option shall vest and become
exercisable, and the aggregate remaining unvested portion of the Sign-On
Nonqualified Option shall vest and become exercisable in substantially equal
monthly installments over the thirty-six (36) month period following such
anniversary date, subject to Garg’s continued employment with Altimmune on each
applicable vesting date. The Sign-On Nonqualified Option will be governed by the
terms and conditions of the Inducement Plan and the stock option agreement
approved by the Committee to evidence the grant of the Sign-On Nonqualified
Option.

(iii)    Sign-On Restricted Stock. As soon as reasonably practicable following
the Effective Date, but in no event later than thirty (30) days following the
Effective Date, and subject to the approval of the Committee, Altimmune shall
grant Garg an equity award in the form of 322,907 restricted shares of
Altimmune’s common stock (the “Sign-On Restricted Stock”) under the Inducement
Plan. One hundred percent (100%) of the Sign-On Restricted Stock shall be
unvested as of the grant date. On the first anniversary of the Effective Date,
twenty-five percent (25%) of the unvested portion of the Sign-On Restricted
Stock shall vest, and the aggregate remaining unvested portion of the Sign-On
Restricted Stock shall vest in substantially equal monthly installments over the
thirty-six (36) month period following such anniversary date, subject

 

3



--------------------------------------------------------------------------------

to Garg’s continued employment with Altimmune on each applicable vesting date.
The Sign-On Restricted Stock will be governed by the terms and conditions of the
Inducement Plan and the restricted stock award agreement (the “RSA”) approved by
the Committee to evidence the grant of the Sign-On Restricted Stock. For the
avoidance of doubt, the RSA shall provide that in any calendar year, up to
$150,000 of statutorily required withholding obligations triggered by the
vesting of Sign-On Restricted Stock may be satisfied by reducing the number of
shares of Altimmune’s common stock deliverable pursuant to the RSA.

(e)    Additional Equity Awards. Garg will be eligible to participate in the
2017 Plan or such other equity based long-term incentive compensation plan,
program or arrangement generally made available to senior executive officers of
Altimmune from time to time, as determined by the Committee in its sole and
absolute discretion.

4.    Benefits. During the Employment Period, Garg shall be eligible for
participation in and shall receive all benefits under welfare benefit, savings
and retirement plans provided by Altimmune (including, but not limited to, life
insurance, disability insurance, medical insurance, dental insurance) to the
extent applicable generally to senior executives of Altimmune, and consistent
with the following specific agreements:

(a)    Vacation. Garg will be entitled to twenty (20) days of paid vacation and
six (6) days of personal and sick leave each calendar year during the Employment
Period (and a pro-rated number of days for the period of time from the Effective
Date through December 31, 2018). At the end of each year, Garg is permitted to
carry over a maximum of twelve (12) days of vacation, personal and sick leave to
the subsequent year, subject to applicable law, and any additional days shall be
forfeited.

(b)    Health, Life, Vision and Disability Insurance

(i)    Garg will be entitled to participate in all health, vision and dental
insurance programs provided by Altimmune to the extent applicable generally to
senior executives of Altimmune. Altimmune will pay all premiums for Garg and his
family during the term this Agreement is in effect.

(ii)    During Garg’s employment with Altimmune, Altimmune shall provide Garg
with term life insurance with a death benefit equal to Garg’s Base Salary
(subject to insurability).

(iii)    Subject to Garg’s insurability, during Garg’s employment with
Altimmune, Altimmune shall maintain, at its cost, renewable short-term and
long-term disability plans that provide for the annual payment of not less than
60% of Garg’s Base Salary for so long as any short-term and/or long-term
disability of Garg continues.

(c)    During Garg’s employment with Altimmune, Altimmune shall maintain D&O
insurance at Altimmune’s expense and shall name Garg as an additional insured.

(d)    During the Employment Period, so long as Garg’s primary residence is
located within fifty (50) miles of his current residence in Cary, North
Carolina, Altimmune will reimburse Garg an amount, not to exceed $36,000 in any
12-month period, to cover all of Garg’s

 

4



--------------------------------------------------------------------------------

expenses relating to travel to, and lodging near, Altimmune’s corporate offices
(“Commuting Expenses”). On an annual basis on a date determined by the Board in
its sole discretion, Altimmune shall make a tax gross-up payment to Garg for any
income imputed on Garg as a result of the reimbursement of Commuting Expenses.

5.    Reimbursement of Business Expenses. Altimmune shall reimburse Garg for all
reasonable and customary out-of-pocket business expenses incurred by Garg in the
course of his duties (to include monthly expenses to maintain cellular telephone
service, but excluding Commuting Expenses), in accordance with Altimmune’s
policies as in effect from time to time. Garg shall be required to submit to
Altimmune appropriate documentation supporting such out-of-pocket business
expenses as a prerequisite to reimbursement in accordance with such policies.
Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense or reimbursement described in this Agreement does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code and the Treasury regulations and other guidance issued thereunder, any
expense or reimbursement described in this Agreement shall meet the following
requirements: (i) the amount of expenses eligible for reimbursement provided to
Garg during any calendar year will not affect the amount of expenses eligible
for reimbursement to Garg in any other calendar year; (ii) the reimbursements
for expenses for which Garg is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit; and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary company policies and procedures regarding such
reimbursement of expenses.

6.    Termination Provisions.

(a)    Termination by Altimmune for Cause or Termination by Garg without Good
Reason. Altimmune may terminate Garg’s employment immediately for Cause (as
defined below) and Garg may terminate his employment at any time without Good
Reason upon providing Altimmune at least thirty (30) days advance written
notice. Upon such termination, Altimmune shall provide Garg with the following:
(i) payment of any accrued Base Salary through and including the date of Garg’s
termination to the extent not theretofore paid; (ii) any accrued and unused
vacation pay through and including the date of Garg’s termination; (iii) any
unreimbursed business expenses in accordance with Section 5 hereof; and
(iv) such accrued and vested rights or benefits as may be due to Garg under any
Altimmune sponsored employee benefits plans payable in accordance with the terms
and conditions of such plans (the payments and benefits referred to in
subclauses (i) through (iv) above shall be collectively referred to as the
“Accrued Obligations”). In addition, in the event that Altimmune terminates
Garg’s employment for Cause, Garg shall be entitled to receive any unpaid prior
year’s Annual Bonus, payable by Altimmune to Garg at the same time annual
bonuses in respect of the prior year are generally paid to senior executives of
Altimmune. Except as provided in this Section 6(a), termination pursuant to this
Section 6(a) shall terminate any other rights Garg may have under this Agreement
and shall relieve Altimmune of any other obligations it may have under this
Agreement.

For purposes of this Agreement, termination for Cause shall mean the termination
of Garg’s employment by Altimmune due to: (i) a material breach by Garg of his
fiduciary duties to Altimmune; (ii) a material breach by Garg of this Agreement
after being given written notice of such breach and a failure to cure within
thirty (30) days of such notice; (iii) Garg’s willful failure

 

5



--------------------------------------------------------------------------------

or refusal to follow Altimmune’s written policies after being given written
notice of said failure or refusal and a failure to cure within thirty (30) days
of such notice; (iv) Garg’s conviction of, or plea of guilty or nolo contendere,
to a felony; and/or (v) Garg’s continuing and willful refusal to act as directed
by the Board (other than refusal resulting from incapacity due to physical or
mental illness), after written notice is delivered to Garg within sixty
(60) days of such refusal which identifies said refusal and sets forth a plan of
corrective action and a failure to cure within thirty (30) days of such notice.

(b)    Termination by Altimmune without Cause or Resignation by Garg for Good
Reason. Altimmune may terminate Garg’s employment without Cause at any time upon
prior written notice to Garg and Garg may terminate his employment for Good
Reason (as defined below). Upon such termination, subject to Garg’s continued
compliance with the restrictive covenants set forth in Section 7, Altimmune
shall provide Garg with the following:

(i)    continued payment of the Cash Severance Amount (as defined below) in
twelve (12) equal monthly installments following the effective date of such
termination and otherwise payable in accordance with Altimmune’s normal payroll
practices and subject to Section 6(d) hereof. As used herein, the “Cash
Severance Amount” shall be equal to 12 months of Garg’s Base Salary existing at
the time of such termination, except that if such termination occurs within the
one (1) year period commencing on the occurrence of a Change in Control (as
defined below), the Cash Severance Amount shall instead be equal to the sum of
18 months of Garg’s Base Salary (existing at the time of such termination) plus
Garg’s target Annual Bonus for the year of termination;

(ii)    subject to Garg’s timely election, and the availability, of continuation
coverage under Part 6 of Title I of the Employment Retirement Income Security
Act of 1974 (as amended) and Section 4980B of the Code (“COBRA”), Altimmune will
pay monthly, on Garg’s behalf, a portion of the cost of such coverage for the
twelve (12) months after the date of such termination, which payments will be
equal to the amount of the monthly premium for such coverage, less the amount
that Garg would have been required to pay if Garg had remained an active
employee of Altimmune (the “COBRA Assistance”); provided, however, that if such
termination occurs within the one (1) year period commencing on the occurrence
of a Change in Control, the COBRA Assistance shall instead be for eighteen
(18) months, and provided, further, that if at any time Altimmune determines
that the COBRA Assistance would result in a violation of the non-discrimination
rules under Section 105(h)(2) of the Code or any other applicable laws, statute
or regulation of similar effect (including, but not limited to, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA Assistance,
Altimmune will instead pay Garg fully taxable cash payments equal to, and paid
at the same time as, the COBRA Assistance would have otherwise been paid,
subject to applicable tax withholdings;

(iii)    any unpaid prior year’s Annual Bonus, payable by Altimmune to Garg at
the same time annual bonuses in respect of the prior year are generally paid to
senior executives of Altimmune;

(iv)    the Accrued Obligations; and

 

6



--------------------------------------------------------------------------------

(v)    if such termination occurs within the one (1) year period commencing on
the occurrence of a Change in Control, accelerated vesting of all unvested
equity awards then outstanding and held by Garg (for the avoidance of doubt, if
such termination does not occur during such one (1) year period, then any
accelerated vesting of unvested equity awards shall be at the discretion of the
Committee).

For purposes of this Agreement, resignation for “Good Reason” shall mean the
resignation by Garg of his employment due to: (a) a reduction in Garg’s Base
Salary or target Annual Bonus opportunity; (b) a material diminution in Garg’s
authority, duties or responsibilities; or (c) a relocation by Altimmune of
Garg’s principal place of business for the performance of his duties under this
Agreement to a location that is anywhere outside of a 50-mile radius of
Gaithersburg, Maryland; provided, however, that Garg must notify Altimmune
within ninety (90) days of the occurrence of any of the foregoing conditions
that he considers to be a “Good Reason” condition and provide Altimmune with
thirty (30) days in which to cure the condition. If Garg fails to provide this
notice and cure period prior to his resignation, or resigns more than six
(6) months after the initial existence of the condition, his resignation will
not be deemed to be for “Good Reason.”

For purposes of this Agreement, “Change in Control” means the occurrence of
either (i) an acquisition from stockholders of Altimmune (including through
purchase, reorganization, merger, consolidation or similar transaction),
directly or indirectly, in one or more transactions by a Person (as defined
below) (other than any Person or group of Persons consisting solely of
shareholders of Altimmune as of the date immediately prior to the consummation
of the transaction) of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of securities representing 50% or more of the combined
voting power of the securities of Altimmune entitled to vote generally in the
election of directors of the Board, calculated on a fully diluted basis after
giving effect to such acquisition, or (ii) the sale or other disposition,
directly or indirectly, of all or substantially all of the assets of Altimmune
and its subsidiaries, taken as a whole, to any Person (other than any Person or
group of Persons consisting solely of shareholders of Altimmune as of the date
immediately prior to the consummation of the transaction). For the avoidance of
doubt, a transaction effected primarily for the purpose of (x) an equity
financing of Altimmune, (y) the reincorporation of Altimmune in a different
state, or (z) the formation of a holding company that will be owned exclusively
by Altimmune’s stockholders, shall not be a Change in Control for purposes of
this Agreement. A “Person” means any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, other than employee
benefit plans sponsored or maintained by Altimmune and by entities controlled by
Altimmune or an underwriter of the capital stock of Altimmune in a registered
public offering.

(c)    Death or Disability. Garg’s employment shall terminate automatically upon
Garg’s death. Subject to applicable law, Altimmune may terminate Garg’s
employment due to Garg’s Disability (as defined below). Upon any such
termination, Altimmune shall provide Garg (or his estate as the case may be)
with the Accrued Obligations through the date of termination. The term
“Disability” shall mean Garg becoming physically or mentally disabled such that
he is unable to perform his duties to Altimmune for a period of 90 consecutive
days.

(d)    Limits. Notwithstanding anything herein to the contrary, Altimmune’s
obligation to make any payments or benefits to Garg upon termination of his
employment under the circumstances described in Section 6(b) (other than the
Accrued Obligations) is conditioned

 

7



--------------------------------------------------------------------------------

upon Garg’s execution, delivery and non-revocation of a valid and enforceable
release of claims arising in connection with Garg’s employment and termination
or resignation of employment with Altimmune and its affiliates (the “Release”)
that becomes effective not later than sixty (60) days after the date of such
termination or resignation of employment. Altimmune shall provide the form of
the Release to Garg within seven (7) days following the date of Garg’s
termination or resignation of employment. Subject to the foregoing and
Section 21 hereof, the Cash Severance Amount will commence to be paid to Garg on
the sixtieth (60th) day following Garg’s termination or resignation of
employment, and such first payment shall include payment of any amounts that
would otherwise be due prior thereto. On any termination entitling Garg to the
payments and benefits under Section 6(b), Altimmune and its affiliates shall
have no further obligation to make payments under this Agreement other than as
specifically provided for in such section.

(e)    Resignation from All Positions. Unless the parties otherwise agree in
writing, upon the termination or resignation of Garg’s employment with Altimmune
for any reason, Garg shall be deemed to have resigned, as of the date of such
termination or resignation, from and with respect to all positions Garg then
holds as an officer, director or employee with Altimmune and any of its
affiliates.

7.    Secrecy, Non-Solicitation and Non-Competition.

(a)    Secrecy. During the Employment Period and thereafter, Garg covenants and
agrees that he will not, except in performance of Garg’s obligations to
Altimmune, or with the prior written consent of Altimmune pursuant to the
authority granted by a resolution of the Board, directly or indirectly, disclose
any secret or confidential information that he may learn or has learned by
reason of his association with Altimmune or use any such information. The term
“secret or confidential information” includes, without limitation, information
not previously disclosed to the public or to the trade by Altimmune’s management
with respect to Altimmune’s products, facilities and methods, trade secrets and
other intellectual property, systems, procedures, manuals, confidential reports,
product price lists, customer lists, member lists, financial information
(including the revenues, costs or profits associated with any Altimmune’s
products), business plans, prospects, employee or employees, compensation, or
opportunities but shall exclude any information already in the public domain
which has been disclosed to the public during the normal course of Altimmune’s
business. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be construed to prohibit Garg from reporting possible violations
of federal or state law or regulations to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Garg does not need the prior authorization
of Altimmune to make any such reports or disclosures and Garg is not required to
notify Altimmune that he made such reports or disclosures.

(b)    Non-solicitation of Clients and Customers. Garg covenants and agrees that
during the Employment Period and for a period of one (1) year thereafter, he
will not solicit, either directly or indirectly, any customer or client of
Altimmune on behalf of any direct competitor of Altimmune for the purpose of
diverting business from Altimmune. This Agreement extends to prevent Garg from
soliciting on behalf of Garg or any other individual or entity that seeks to
compete with Altimmune.

 

8



--------------------------------------------------------------------------------

(c)    Non-solicitation of Employees. Garg covenants and agrees that during the
Employment Period and for a period of one (1) year thereafter, he shall not
directly or indirectly, on his behalf or on behalf of any person or other
entity, solicit or induce, or attempt to solicit or induce, any person who is an
employee of Altimmune, to terminate his or her employment with Altimmune.

(d)    Noncompetition. Garg covenants and agrees that during the Employment
Period and for a period of one (1) year thereafter, he will not directly or
indirectly work for or engage in sales, marketing or related activities on
behalf of himself or any other person or entity that is a direct competitor of
Altimmune and that does any business in the same geographical area as Altimmune.

(e)    Equitable Relief. Garg acknowledges and agrees that the services
performed by him are special, unique and extraordinary in that, by reason of
Garg’s employment, Garg may acquire confidential information and trade secrets
concerning the operation of Altimmune, or that Garg may have contact with or
obtain knowledge of Altimmune’s members or prospects, the use or disclosure of
which could cause Altimmune substantial loss and damages, which could not be
readily calculated and for which no remedy at law would be adequate.
Accordingly, Garg acknowledges and agrees that Altimmune shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Garg from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7. Garg acknowledges and agrees that Altimmune
shall be entitled to its attorneys’ fees and court costs should Altimmune
successfully pursue legal action to enforce its rights under this Section 7.

(f)    Return of Property. Upon termination or resignation of Garg’s employment
with Altimmune, Garg shall promptly supply to Altimmune all property, keys,
notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to Garg during or prior to his employment
with Altimmune, and any copies thereof in Garg’s (or capable of being reduced to
Garg’s) possession.

(g)    Survival. Any termination of Garg’s employment, of the Employment Period
or of this Agreement (or breach of this Agreement by Altimmune or Garg) shall
have no effect on the continuing operation of this Section 7.

8.    Governing Law. This Agreement is made and entered into in the State of
Maryland, without regard to conflict of laws rules, and the laws of the State of
Maryland shall govern its validity and interpretation in the performance by the
parties of their respective duties and obligations.

9.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters described herein and supersedes all
prior agreements and understandings both written and oral, among the parties
with respect to the subject matter hereof, and there are no representation,
warranties or commitments, other than those in writing executed by the parties
hereto.

 

9



--------------------------------------------------------------------------------

10.    Consent to Venue. Any dispute, controversy, or claim arising out of or
relating to this Agreement or the breach thereof, arising out of or relating in
any way to the employment of Garg or termination thereof, shall be brought in
the Federal courts located in the State of Maryland; provided, however, that if
any of the aforementioned courts is found to lack subject matter jurisdiction,
then to the exclusive jurisdiction of the state courts in the State of Maryland.
By executing and delivering this Agreement, each party, for itself or himself
and in connection with its or his properties, irrevocably (a) accepts generally
and unconditionally the exclusive jurisdiction and venue of such courts;
(b) waives any defense of forum non conveniens; (c) agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, to the applicable party at its address
provided herein; and (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over the applicable party in any such
proceeding in any such court, and otherwise constitutes effective and binding
service in every respect.

11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, CONTROVERSY OR CLAIM, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE PARTIES HERETO ARISING OUT OF
OR RELATING IN ANY WAY TO THE EMPLOYMENT OF GARG OR TERMINATION THEREOF OR FOR
ANY COUNTERCLAIM THEREIN. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT OF COMPETENT JURISDICTION AS PROVIDED
HEREIN AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

12.    Assistance in Litigation. Garg shall make himself available, upon the
request of Altimmune, to testify or otherwise assist in litigation, arbitration,
or other disputes involving Altimmune, or any of the directors, officers,
executives, subsidiaries, or parent corporations of Altimmune, at no additional
cost during the Employment Period and at any time following the termination of
Garg’s employment for any reason; provided, however, in the event such request
is made by Altimmune after the Employment Period, Garg shall be reimbursed for
any reasonable out-of-pocket expenses incurred with respect thereto and shall
also be paid a reasonable daily stipend based on his Base Salary at the time of
termination.

13.    Notices. Any notice or communication required or permitted to be given to
the parties shall be delivered personally or sent by registered or certified
mail, postage prepaid and return receipt requested, and addressed or delivered
as follows, or to such other address as the party addressed may have substituted
by notice pursuant to this Section.

 

  (a)

If to Altimmune, to:

Altimmune, Inc.

910 Clopper Road, Suite 201S

Gaithersburg, Maryland 20878

Attention: Board of Directors

 

10



--------------------------------------------------------------------------------

  (b)

If to Garg, to:

The last address on file with Altimmune at the time of Notice.

14.    Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by Garg and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees. This
Agreement shall inure to the benefit of and be enforceable by Altimmune and any
of its successors and assigns. Altimmune will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Altimmune to assume expressly
and agree to satisfy all of the obligations under this Agreement in the same
manner and to the same extent that Altimmune would be required to satisfy such
obligations if no such succession had taken place. As used in this Agreement,
“Altimmune” shall mean “Altimmune” as hereinbefore defined and any successor to
its respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

15.    Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by Garg and the Chairman of the Board or other
person authorized by the Board or their respective successors and legal
representatives.

16.    Construction. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

17.    Captions. The captions of this Agreement are inserted for convenience and
are not part of the Agreement.

18.    Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any other respect, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been part of
the Agreement and there shall be deemed substituted therefore such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

19.    Survivorship. Upon the expiration or other termination of this Agreement
or termination of Garg’s employment for any reason, the respective rights and
obligations of the parties hereto shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Agreement.

20.    Withholding. Altimmune may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

21.    Section 409A.

(a)    Although Altimmune does not guarantee the tax treatment of any payments
or benefits provided under this Agreement, it is intended that this Agreement
will comply with, or be exempt from, Code Section 409A to the extent this
Agreement (or any benefit or payment provided hereunder) is subject thereto, and
this Agreement shall be interpreted on a basis consistent with such intent.

 

11



--------------------------------------------------------------------------------

(b)    Notwithstanding any provision to the contrary in this Agreement, if Garg
is deemed on the date of his “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Altimmune to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment or benefit that is considered non-qualified deferred compensation under
Code Section 409A payable on account of a “separation from service” that is
required to be delayed pursuant to Code Section 409A(a)(2)(B) of the Code (after
taking into account any applicable exceptions to such requirement), such payment
or benefit shall be made or provided on the date that is the earlier of (i) the
date immediately following the expiration of the six-month period measured from
the date of Garg’s “separation from service,” and (ii) the date of Garg’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 21(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Garg in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(c)    Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered deferred compensation under Code Section 409A, references to Garg’s
“termination of employment” (and corollary terms) with Altimmune shall be
construed to refer to Garg’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Altimmune.

(d)    Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Code Section 409A. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of Altimmune.
Notwithstanding anything herein, Garg shall be responsible for payment of any
applicable personal tax liabilities associated with the receipt of income or
benefits pursuant to this Agreement.

22.    Section 280G.

(a)    Notwithstanding anything contained in this Agreement to the contrary,
(i) to the extent that any payment or distribution of any type to or for the
benefit of Garg by Altimmune, any affiliate thereof, any person or entity who
acquires ownership or effective control of Altimmune or ownership of a
substantial portion of Altimmune’s assets (within the meaning of Section 280G of
the Code and the regulations thereunder), or any affiliate of such person or
entity, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise (the “Payments”) constitutes “parachute
payments” (within the meaning of Section 280G of the Code), and if (ii) such
aggregate Payments would, if reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), be less than the amount Garg would receive, after all
taxes, if Garg received aggregate Payments equal (as valued under Section 280G
of the Code) to only three times Garg’s “base amount” (within the meaning of
Section 280G of the Code), less $1.00, then (iii) such Payments shall be reduced
(but not below zero) if and to the extent necessary so that no Payments to be
made or benefit to be provided to Garg shall be subject to the Excise Tax.

 

12



--------------------------------------------------------------------------------

(b)    The determination of whether the Payments shall be reduced as provided in
Section 22(a) hereof and the amount of such reduction shall be made at
Altimmune’s expense by an independent public accounting firm of national
reputation selected by Altimmune (the “Accounting Firm”). The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation, to Altimmune and Garg within ten
(10) days after Garg’s final day of employment. If the Accounting Firm
determines that no Excise Tax is payable by Garg with respect to the Payments,
it shall furnish Garg with an opinion reasonably acceptable to the him that no
Excise Tax will be imposed with respect to any such payments and, absent
manifest error, such Determination shall be binding, final and conclusive upon
Altimmune and Garg.

23.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
shall together constitute one in the same Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALTIMMUNE, INC.:      VIPIN K. GARG: By:  

/s/ Mitchel Sayare

    

/s/ Vipin K. Garg

  Executive Chairman      Date:   November 16, 2018      Date:   November 16,
2018

 

13